COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:      Dustin Wayne Glenn v. The State of Texas

Appellate case number:    01-13-00640-CR and 01-13-00641-CR

Trial court case number: 12CR2237 and 12CR2238

Trial court:              405th District Court of Galveston County, Texas


        Appellant, Dustin Wayne Glenn, has filed a motion to extend time to file his appellant’s
brief. The clerk’s record was filed on October 15, 2013; the reporter’s record was filed on
October 21, 2013. A supplemental reporter’s record was filed on November 22, 2013. See TEX.
R. APP. P. 34.6(d). Appellant’s brief, therefore, was due on December 23, 2013. See TEX. R. APP.
P. 34.1, 38.6.

        In his motion, appellant states that he wishes to consolidate the appeals in the above-
causes with the “appeal of writs of habeas corpus” challenging his convictions because the “writs
impact and are the subject of the appeals in the above entitled causes in the interest of judicial
economy.” Appellant, however, does not identify any pending appeal relating to his writs of
habeas corpus. See TEX. R. APP. P. 31. Appellant asks that time to file his brief be extended
“until another term of court.”

      We grant appellant’s motion to extend the time to file his brief in part. Appellant’s brief
is ORDERED to be filed within 30 days of the date of this order.

       It is so ORDERED.

Judge’s signature:/s/ Justice Terry Jennings
                   


Date: February 6, 2014